Siebeckee, J.
As shown by the above statement, the court determinecl that the respondent acquired a mortgage lien on the premises subject to the interest acquired by Anna J. McArthur under the conveyance of June 2, 1904. This conveyance, though a deed in form, was in fact a mortgage, and secured an indebtedness owing from Clegg to the bank of which McArthur was cashier. This fact was known to the plaintiff and the other parties through whom he acquired his interest in the premises. The court’s findings of fact to this effect are supported by the evidence. It also appears that plaintiff acquired the mortgage interest represented in the conveyance to McArthur and that he obtained a conveyance of the title subject to respondent’s lien. Under these circumstances the court properly awarded judgment declaring respondent’s mortgage interest a subsisting one and dismissing the complaint.,
By the Court. — Judgment affirmed.